DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification refers to figure 14 (Page 11 line 17). However, there is no figure 14 in the drawings. 
Claim Objections
Claim 10 line 13 should read “a ball attachment bracket receiving space” for the purpose of consistency as one has not been previously introduced in the claim.
Claim 12 lines 2-3 should read “the ball attachment bracket receiving space” as a ball attachment bracket receiving space was previously introduced in claim 10.
Claim 17 line 11 should read “attachable to one or both of the ball attachment bracket” for the purpose of grammatical accuracy.
Claim 17 line 26 should read “another pair of pin openings” for the purpose of grammatical accuracy.
Claims 10 and 17 refer to both “the distribution block” and the “weight distribution block” interchangeably. Examiner interprets these to be references to the same structure and they should be referred to consistently for the purpose of clarity.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 11: Line 2 recites “a pin opening in the ball attachment bracket sidewall” which renders the claim indefinite because it is unclear if the same pin opening in the ball attachment bracket sidewall introduced in claim 10 is being referred to or if a new pin opening in the ball attachment bracket sidewall is being introduced. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Angel (US 8985611 B1).
In regards to claim 1: Angel teaches a trailer hitch assembly (10), comprising:
a shank (See annotated Figure 1), coupleable to a receiver (See annotated Figure 1) carried by a towing vehicle (See annotated Figure 1);
a ball attachment bracket (See annotated Figure 2), attachable to the shank;
a ball assembly (15), receivable within the ball attachment bracket, the ball assembly capable of mating with a trailer coupler (Seen in Figure 1) carried by a trailer to be towed; and
a distribution block (11), attachable to one or both the ball attachment bracket or the shank (See Figure 2), the distribution block having arm socket attachments (18) to allow coupling of a pair of arm sockets (17) to the distribution block, each of the arm sockets capable of receiving one of a pair of spring arms (16) attachable to the trailer to be towed;
the distribution block being removable from each of the ball attachment bracket and the shank while the ball attachment bracket remains operably coupled to the shank for use as a standard ball hitch assembly (See Figure 2).


    PNG
    media_image1.png
    649
    623
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    699
    553
    media_image2.png
    Greyscale

In regards to claim 2: The assembly of claim 1 is taught by Angel.  Angel further teaches wherein the ball attachment bracket includes a pair of ball attachment bracket sidewalls (See annotated Figure 2) forming a shank receiving space, the shank being positionable in the shank receiving space (See Figure 1).

    PNG
    media_image3.png
    699
    553
    media_image3.png
    Greyscale

In regards to claim 3: The assembly of claim 2 is taught by Angel. Angel further teaches wherein the shank receiving space includes an opening through which the shank can pass while the shank is coupled to the towing vehicle (See Figure 1).
Allowable Subject Matter
Claims 4-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In regards to claim 4: The claim recites ‘wherein a ball pin can be inserted through the ball attachment bracket into the ball assembly, the ball pin being insertable through the opening in the shank receiving space”. The prior art fails to teach a ball pin that goes through the ball assembly and the ball attachment bracket into the shank receiving space. Furthermore, it would not be obvious nor would there be motivation to modify the Angel reference in this manner. 
In regards to claims 5 and 17: The claims recite “wherein the distribution block includes a pair of overhanging shoulders and a pair of underhanging shoulders that collectively define a ball attachment bracket receiving space”. The distribution block of the Angel reference fails to teach the overhanging and underhanging shoulders. Additionally, it would not be obvious, nor would there be motivation to modify the Angel reference in this manner. Claims 6-9 are found to contain allowable subject matter due to their dependence from claim 5.
Claims 10, 12, and 17 are objected to as stated above, but are found to contain allowable subject matter.
In regards to claims 10 and 17: The claims recite “the distribution block including a pair of distribution block sidewalls, each distribution block sidewall containing at least one pin opening formed therethrough, the pin openings in the ball attachment bracket sidewalls aligning with the pin openings in the distribution block sidewalls”. The distribution block of Angle does not contain sidewalls each having a pin opening that aligns with pin openings in the ball attachment bracket. The closest such structure taught by Angel is opening 50 in the distribution block for the ball pin 14 that aligns with the holes in ball attachment bracket walls 12 and 13. However, there is no structure on the distribution block 11 that could be considered sidewalls each having a pin hole. The openings 17 are not pin holes but rather where the spring arms 16 attach. It would not be obvious nor would there be motivation to modify the Angel reference to meet the claim limitations of claim 10. 
Claim 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 12-16 and 18 are found to be allowable due to their dependency from claims 10 and 17.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Angel (US 10875368 B1), Schwennsen (US 2015/0102581 A1), Angel (US 8641075 B1), Valliere (US 2003/0042703 A1), and Sorenson (US 4202562 A) teach a weight distribution hitch where the spring arms can be removed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL R HYMEL whose telephone number is (571)272-0389. The examiner can normally be reached Generally M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.R.H./Examiner, Art Unit 3611                                                                                                                                                                                                        


/JACOB D KNUTSON/Primary Examiner, Art Unit 3611